IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC.,
a Florida corporation,

Plaintiff,
Vv.
DINA KLEMPF SROCHL, as Trustee
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Georgia Trust,

Defendant.

 

DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida Trust,
and DENNIS L. BLACKBURN, as
Assistant Trustee of the JEAN KLEMPF
REVOCABLE TRUST, a Florida Trust,

Counterclaim Plaintiffs,

Vv.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, and KEVIN
JACQUES KLEMPF,

Counterclaim Defendants.

/

Case No.: 3:17-cv-1054-J-32JRK

AGREED MOTION TO EXTEND TIME TO RESPOND TO
MOTIONS FOR SANCTIONS AND TO COMPEL DISCOVERY

Plaintiff/Counterclaim Defendant

Foodonics

International,

Inc.

(“Foodonics”’)

Counterclaim Defendant Kevin Jacques Klempf (“Jacques”) and GrayRobinson, P.A. (all

collectively referred to as “Respondents”), pursuant to Rule 6(b), Federal Rules of Civil

Procedure and Rule 3.01 of the Rules of this Court, respectfully move for an extension of time to
respond to Counterclaim Plaintiffs’ Motion for Sanctions directed to all Respondents (Dkt. 98),
Motion to Compel directed to Foodonics (Dkt. 100) and Motion to Compel directed to
GrayRobinson (Dkt. 101) (“Discovery Motions”). In support of this Motion, Respondents would
show as follows:

1. This Court’s ORDER dated April 11, 2019 (Dkt. 91) required all Parties herein to
file discovery or related motions by May 20, 2019 and further required response to such motions
to be filed fourteen (14) days thereafter.

2. Counterclaim Plaintiffs filed their Discovery Motions initially on May 20, 2019
with amended motions to compel filed on May 22, 2019.

3. Accompanying the Discovery Motions is a voluminous 1,050-page Appendix
with, inter alia, email and other communications between counsel, subpoenas, hearing
transcripts, deposition transcripts and Court orders.

4. Pursuant to the ORDER Respondents’ responses to the Discovery Motions are
due June 3, 2019.

5. The Discovery Motions are not necessarily voluminous in themselves but
reference multiple events and circumstances between the Court and the Parties which require
extensive review and analysis in order to prepare appropriate responses. Despite diligent efforts
by Respondents, the review and analysis necessary for such responses cannot be completed by
June 3. Respondents consequently request a seven (7) day extension to complete Respondents’
responses to the Discovery Motions.

6. Respondents acknowledge the admonition in the ORDER that the Court is not
inclined to extend the deadlines in the ORDER absent compelling circumstances. However, it

appears the ORDER was predicated in large part by the Court’s view that there have been
difficulties in scheduling depositions as evidenced by the preamble to the ORDER and specific
reference to “multiple continuations of depositions preceding these deadlines.” Respondents
respectfully submit that there has not been an issue with the continuation of depositions. In
support hereof, Respondents would show as follows:
A. The Court permitted Counter Plaintiffs to depose Klempf and the 30(6)(b)
Corporate Representative of Foodonics for the purpose of determining actions taken by
Klempf and Foodonics to comply with discovery requests.
B. Subsequent to agreements by counsel of the Parties as to deposition dates,
the deposition of Klempf was taken on November 28, 2018 for a period of approximately
5 hours. At the conclusion of the deposition of Klempf, counsel for Counterclaim
Plaintiffs did not request that the deposition of Klempf be continued.
C. The deposition of David Hancock, one of Klempf and Foodonics’ ESI
Liaisons and the 30(b)(6) designee of Foodonics, was taken on November 29, 2018 for
approximately 4 hours. At the conclusion of the deposition of Mr. Hancock on
November 29, 2018, Counterclaim Plaintiffs reserved the right to continue the deposition
of Mr. Hancock as the 30(b)(6) designee of Foodonics.
D. The continued deposition of Mr. Hancock was taken on January 24, 2019
for approximately 2.5 hours. At the conclusion of the deposition on January 24, 2019,
Counterclaim Plaintiffs did not request any further continuation of the deposition of
Foodonics’ 30(b)(6) Designee.
E. On March 26, 2019, without prior notice or discussion, Counterclaim

Plaintiffs filed a Notice of Continuation of Deposition of Jacques Klempf, Individually
and as the 30(b)(6) Representative of Foodonics International Regarding the Production

of ESI Documents (“Continuation Notice’) (Dkt. 90).

F, The undersigned counsel for Klempf and Foodonics objected to the

Continuation Notice on the basis that there had been no prior request, during the

deposition of Klempf or otherwise, to a continuation of the deposition of Klempf and,

furthermore, that the designation of a Parties’ 30(b)(6) Designee was within the sole
province of that Party, not opposing counsel, and that the deposition of Foodonics’

30(b)(6) Designee had been taken twice by Counterclaim Plaintiffs.

7. Following this Court’s ORDER, Counterclaim Plaintiffs filed their Notice of
Cancellation of Continuation of Deposition of Jacques Klempf, individually and as the 30(b)(6)
Representative of Foodonics International. (Dkt. 92).

8. This Motion for Extension of Time is made in good faith, is not intended to
unreasonably delay further proceedings of this cause, nor will any prejudice result to any Party.

WHEREFORE, Respondents respectfully request this Court enter an Order extending the
time to respond to Counterclaim Plaintiffs discovery motions until June 10, 2019.

CERTIFICATE OF COMPLIANCE

Pursuant to the requirements of Rule 3.01(g)of this Court, the undersigned counsel has
conferred with counsel for Counterclaim Plaintiffs’ who consents to an Order extending
Respondents’ response time until June 10, 2019.

MEMORANDUM OF LAW

Federal Rule of Civil Procedure 6(b), entitled Extending Time, provides as follows:

 

' It appears the Continuation Notice and subsequent cancellation were filed in contravention of
Rule 3.03 of this Court.
(1) In general. When an act may or must be done in a specified time, the

Court may, for good cause, extend the time:

(a) with or without motion or notice if the Court acts, or if a request
has been made, before the original time or its extension expires; . . .

Respondents respectfully submit that the foregoing Motion establishes good cause for an

extension of time and request that they be granted an extension of time to June 10, 2019 to

respond to the Discovery Motions.

/s/ S. Grier Wells

S. GRIER WELLS, ESQ.

Florida Bar No.: 203238
grier.wells@gray-robinson.com
barbara.rude@gray-robinson.com
GrayRobinson, P.A.

50 North Laura Street, Suite 1100
Jacksonville, Florida 32202
Telephone: (904)-598-9929

JOHN M. BRENNAN

Florida Bar No.: 297951
jay.brennan@gray-robinson.com
jessica.rolon@gray-robinson.com

MICHAEL R. SANTANA

Florida Bar No.: 42124

michael .santana@gray-robinson.com
lisandra.acosta@gray-robinson.com
GrayRobinson, P.A.

301 East Pine Street, Suite 1400
Orlando, Florida 32802

Telephone: (407) 843-8880

Attorneys for Plaintiff/Counterclaim
Defendants, FOODONICS
INTERNATIONAL, INC., a Florida
Corporation and KEVIN JACQUES
KLEMPF
CERTIFICATE OF SERVICE
I hereby certify that on this 30th day of May, 2019, I electronically filed the foregoing
document with the Clerk of the Court through the Court’s CM/ECF electronic notification
system, which will send a Notice of Electronic Filing to: JAMES H. POST, ESQ., MICHAEL E.
DEMONT and R. CHRISTOPHER DIX (jpost@smithhulsey.com, mdemont@smithhulsey.com,
cdix@smithhulsey.com), Smith Hulsey & Busey, 225 Water Street, Suite 1800, Jacksonville,

Florida 32202 (Attorneys for Defendant/Counterclaim Plaintiffs).

/s/ S. Grier Wells, Esq.
Attorney

\732024\20 - # 1808683 v2
